Citation Nr: 1103799	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

The issue certified to be in appellate status is as follows:

Entitlement to service connection for a back disorder.  


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 1976 
and from February 1980 to December 1984.  

This matter is before the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran's substantive appeal included 
the issue of entitlement to special monthly compensation based on 
aid and attendance.  However, in a September 2009 rating 
decision, the RO granted entitlement to special monthly 
compensation based on aid and attendance, which constitutes a 
full grant of the benefit sought on appeal.  The Board no longer 
has jurisdiction over this issue.  

The Board notes that the Veteran has been represented by both the 
Missouri Veterans Commission (MVC) and Veterans of Foreign Wars 
of the United States (VFW), as reflected in the Appointments of 
Veterans Service Organization as Claimant's Representative (VA 
Forms 21-22) dated in June 2006 and May 2008.  In July 2008 and 
August 2008, prior to certification of the appeal to the Board, 
MVC and VFW submitted written notices revoking their 
representation of the Veteran in this matter.  The Board finds 
that these actions were in compliance with 38 C.F.R. §§ 14.631 
and 20.608 (2010).  Because MVC and VFW have properly withdrawn 
as the Veteran's representatives, and because the Veteran has not 
since notified the Board of any new representation, the Board 
will conclude that he is currently unrepresented in the instant 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record reveals that a remand for 
additional development is necessary with respect to the claim on 
appeal.  

In the November 2007 rating decision on appeal, the RO 
adjudicated 16 separate issues, including entitlement to service 
connection for a back condition.  The Veteran filed a notice of 
disagreement in November 2007 but did not specify the issue(s) 
with which he disagreed.  A Report of Contact dated in November 
2007 shows that the Veteran stated he wished to drop all issues 
on the Notice of Disagreement, except for entitlement to special 
monthly compensation based on aid and attendance.  In a December 
2007 Statement in Support of Claim, the Veteran stated that he 
wished to continue the appeal of service connection for a back 
condition, as well as the claim aid and attendance.  However, in 
several other submissions dated in December 2007, the Veteran 
stated that he was appealing all of the issues denied in the 
November 2007 rating decision.  Statements of the Case, however, 
were subsequently issued addressing the issues of service 
connection for a back disorder and aid and attendance only.  The 
Board notes that the record reflects some confusion on the part 
of the Veteran regarding exactly what claims he wished to appeal.  

Pursuant to 38 C.F.R. § 20.204, withdrawal of a Notice of 
Disagreement may be by the appellant or by his representative, 
except that a representative may not withdraw a Notice of 
Disagreement filed by the appellant personally without the 
express written consent of the appellant.  Although it may be 
inferred from the record that the Veteran did not wish to 
continue his appeal as to the other issues, and the record 
contains what appears to be an express withdrawal of the Notice 
of Disagreement as to the other issues adjudicated in the 
November 2007 rating decision, the RO should clarify this matter 
on remand, as the case must be returned to the RO on other 
grounds.  

The record reflects that the Veteran requested a hearing before a 
member of the Board at the RO in his substantive appeal filed in 
June 2008.  In submissions dated in July and August 2008, the 
Veteran requested a Board Videoconference hearing.  In a Report 
of Contact dated in January 2009, the Veteran stated that he 
wished to cancel his previous request for a videoconference 
hearing for his appeal, as he was not able to make the trip.  

However, the Veteran has made additional requests for a hearing 
after this cancellation, including a request for a 
Videoconference hearing in June 2010.  In January 2011, the 
Veteran called the Board and stated that he was waiting for his 
Travel Board hearing.  It was explained that a Travel Board 
hearing would cause additional delay in the processing of his 
claim; the Veteran stated that he understood this and wished to 
proceed with a Board hearing.  

In light of the above, the Board finds that the Veteran should be 
afforded the opportunity to participate in a Board hearing.  On 
remand, a hearing must be scheduled and notice sent to the 
Veteran at his current address in compliance with 38 C.F.R. 
§§ 19.76, 20.704(b) (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board or Videoconference hearing at 
the RO before a member of the Board at the 
next available opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


